Name: Commission Regulation (EEC) No 3094/76 of 17 December 1976 laying down additional rules for the application of monetary compensatory amounts in trade between Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 76 Official Journal of the European Communities No L 348/21 COMMISSION REGULATION (EEC) No 3094/76 of 17 December 1976 laying down additional rules for the application of monetary compensatory amounts in trade between Ireland and the United Kingdom HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to Article 10 (2) of Regulation (EEC) No 1380/75, the competent authorities may, in trade between Ireland and the United Kingdom, make the granting of monetary compensatory amounts subject to special conditions in order to prevent irregu ­ larities . Where an importing Member State exercises the power provided for in the first subparagraph and, by virtue of Article 2a of Regulation (EEC) No 974/71 , the monetary compensatory amount is granted by the exporting Member State, the control copy referred to in Article 11 (2) of Regulation (EEC) No 1380/75 shall be returned by the competent customs office of the Member State of destination only when proof is furnished that the conditions referred to in the said subparagraph have been fulfilled . In cases where Article 11 (5) of Regulation (EEC) No 1380/75 is applied, the document of entry for home use shall be accepted as proof only if it bears the following endor ­ sement, authenticated by the stamp of the customs office of such entry : 'Document valid for the application of Article 2a of Regulation (EEC) No 974/71 .' 2 . The Member States concerned shall immediately inform the Commission which shall inform the other Member States thereof of the measures taken in imple ­ mentation of the preceding paragraph . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas the circulation of products between Ireland and the United Kingdom traditionally forms part of a system of free trade based in particular on currencies having the same parity ; Whereas the introduction of different representative exchange rates for the purposes of the common agri ­ cultural policy has resulted in the application of mone ­ tary compensatory amounts in trade between these two Member States ; whereas in this situation there is a special risk of fraud, as has been confirmed by an abnormal increase in the volume of trade ; whereas it should consequently be made clear that these two Member States may take special measures to prevent irregularities ; Whereas in respect of trade between Ireland and the United Kingdom monetary compensatory amounts have been reintroduced since 15 March 1976 ; Whereas the rules for the application of monetary compensatory amounts were fixed by Commission Regulation (EEC) No 1380/75 of 29 May 1975 (3 ), as last amended by Regulation (EEC) No 1 834/76 (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 March 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1976 . For the Commission P.J. LARDINOIS Member of the Commission (&gt;) OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2 ) OJ No L 67, 1 5 . 3 . 1 976, p . 1 . ( J ) OJ No L 139 , 30 . 5 . 1975 , p . 37 . ( 4 ) OJ No L 203 , 29 . 7 . 1976, p . 30 .